Citation Nr: 1403063	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney





ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 1991, and from October 1992 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the Veteran or by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, the Board has jurisdiction over the Veteran's TDIU claim and that issue is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased initial rating for PTSD, entitlement to service connection for a right knee disability, and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The preponderance of competent and credible evidence of record does not show that the Veteran has a current low back disability.




CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a May 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the September 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a VA examination is not necessary to determine whether the claimed low back disability was due to or manifested during a period of active service, because the requirements for providing an examination are not met.  VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record is absent of any in-service diagnosis or reports of symptoms of the any back symptoms within one year after separation.  Furthermore, the record is absent of any event, injury, or disease in service to which a low back disability could be attributed.  None of the post-service VA treatment records or private treatment records submitted contain any complaints or reports of any low back disability.  Therefore, no medical opinion is warranted for the Veteran's low back disability as there is not competent and credible evidence of a current low back disability.  The Board finds that no further action is necessary to meet the duty to assist with regard to the Veteran's low back disability claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 
Evidence of continuity of symptomatology since active service may establish the nexus element.  38 C.F.R. § 3.303(b) (2012).  A showing of continuity of symptomatology requires evidence (1) that the condition was noted during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The noted in service element requires only that the condition was noted at the time the Veteran was in service but the noting need not be shown in any written documentation contemporaneous to service.  Savage v. Gober, 10 Vet. App. 488, (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008). 

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran asserts that he injured his back while in-service.  The service medical records show that the Veteran complained of an arm injury to his triceps.  However, the service medical records are negative for complaints, findings, or diagnosis regarding the low back. 

The post-service medical records associated with the claims file consist of VA medical records which are negative for complaints, findings, or any diagnosis of any low back disability, despite the Veteran's contentions that he has had low back problems and a low back disability since service in his notice of disagreement and substantive appeal.  The Board notes that an October 2010 VA treatment record indicates that the Veteran's back was examined and was found to have normal curvatures, muscle masses, range of motion with no limitations, and no tenderness.

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or treatment for a low back disability.  Moreover, the Veteran has been seeking treatment for PTSD since 2009.  In these numerous treatment records the Veteran has never listed or reported any type of back disability in his medical history.  The Board notes that symptoms, such as pain, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Absent evidence of a current disability, service connection for a low back disability must be denied.  Without competent evidence of record that demonstrates the presence of a low back disability, the Board finds that service connection for a low back disability is not warranted.

As the preponderance of the evidence is against the claim for service connection for a low back disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran asserts that his current right knee disability was incurred during service.  As no VA examination has been conducted, on remand the Veteran's must be provided with a VA examination concerning the etiology of any right knee disability.  38 C.F.R. § 3.159(c)(4) (2013).

Additionally, the Veteran asserts that his service connected PTSD warrants a higher rating.  The Veteran last underwent a VA examination in July 2011 concerning his PTSD.  As it has been more than two years since the Veteran has been provided with a VA examination concerning his PTSD, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Veteran submitted a psychiatric/psychological impairment questionnaire completed by Dr. Indira D. Challa, concerning his PTSD.  Of note, is an indication that the Veteran has been under Dr. Challa's care from November 2009 to June 2013.  On, remand, VA must attempt to acquire these private treatment records and associate with the file.

Accordingly, the case is REMANDED for the following action:

1.  Requesting that the Veteran information and authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.  Specifically, request that the Veteran provide authorization for the release of treatment records from Dr. Indira D. Challa.  Then associate records with the claims file.  If negative responses are obtained, associated those negative responses with the claims file.

2.  Schedule the Veteran for a VA examination of his right knee.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should set forth all examination findings, and provide a complete rationale for all conclusions reached.  The examiner should provide the following information:

(a)  Diagnose all current right knee disabilities.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability was incurred during or is etiologically related to active service.  The examiner must discuss the Veteran's report of any knee injury during service, the onset and continuity of his symptoms since service, and VA treatment reports that diagnose a degenerative joint disease of the knee.

3.  Then, Schedule the Veteran for a VA examination of his PTSD.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should set forth all examination findings and provide a complete rationale for all conclusions reached.  The examiner should state the level of occupational and social impairment caused by PTSD and should described the symptoms resulting in that level of impairment.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities of PTSD and other conditions.  The examiner must consider the combined effects of the service-connected disabilities.  If the Veteran is felt to be able to maintain employment, the examiner should state what type of employment and what accommodations would be necessary due to the service-connected disabilities.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


